Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to “Amendments to the claims”
The amendments to the claims fail to comply with "37 CFR 1.121 Manner of making amendments in application….
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."

Contrary to the Applicant's argument pg 5 para 1, the Examiner reviewed the claims filed "10/7/19" which was already stated on page 1 para 2 of the last Office Action. Assuming Public Pair access capabilities are maintained, the Applicant likely has availability of reviewing the claims filed "10/7/19" on Public Pair on the United States Patent Office website. The Applicant has made a numerous amount of 

/ANTHONY R SHUMATE/Primary Examiner, Art Unit 1776